UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                               )
LARRY COCHRAN,                                 )
                                               )
                       Plaintiff,              )
                                               )
        v.                                     )        Civil Action No. 08-1446 (RMC)
                                               )
EXECUTIVE OFFICE FOR UNITED                    )
STATES ATTORNEYS, et al.,                      )
                                               )
                       Defendants.             )
                                               )


                                    MEMORANDUM OPINION

               Plaintiff brought this action under the Freedom of Information Act (“FOIA”), see 5

U.S.C. § 552, claiming that neither the United States Department of the Treasury nor the Executive

Office for United States Attorneys, a component of the United States Department of Justice, released

the records he requested. On March 6, 2009, Defendants filed a motion for summary judgment,

arguing that each government entity reasonably construed Plaintiff’s request, that staff conducted

adequate searches reasonably calculated to locate responsive records, and that each entity otherwise

complied in full with its obligations under the FOIA. On March 9, 2009, the Court issued an Order

advising Plaintiff of his obligation to file an opposition or other response to the motion. The Order

notified Plaintiff that, if he failed to respond by April 24, 2009, the Court would treat the motion as

conceded. On Plaintiff’s motion, the Court extended his filing deadline to May 26, 2009. On June

1, 2009, the Clerk of Court received plaintiff’s response, which he mailed from prison on May 25,

2009.
               “The Plaintiff agrees with the issuance of Summary Judgment in this case, and

requests that the Court grant this Summary Judgment.” Reply to Def.’s Mot. for Summ. J. at 1.

Accordingly, the Court will grant Defendants’ motion as conceded, and will deny Plaintiff’s motion

to compel production of documents as moot.

               An Order accompanies this Memorandum Opinion.



Date: July 28, 2009                                            /s/
                                                 ROSEMARY M. COLLYER
                                                 United States District Judge




                                               -2-